Citation Nr: 1214553	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  11-26 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for claimed peripheral vascular disease of the right lower extremity, to include as secondary to the service-connected Type II diabetes mellitus. 

2.  Entitlement to service connection for claimed peripheral vascular disease of the left lower extremity, to include as secondary to the service-connected Type II diabetes mellitus.

3.  Entitlement to service connection for claimed residuals of left foot and leg surgery. 

4.  Entitlement to service connection for claimed residuals of right foot and leg surgery. 

5.  Entitlement to an effective date earlier than October 16, 2006 for the grant of service connection for coronary artery disease. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran had active service from September 1969 to May 1971.  The Veteran died in September 2011.  The appellant is his surviving spouse.

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of July 2008 and June 2011 rating decisions by the RO. 

The appellant testified at a hearing held at the RO before the undersigned Veterans Law Judge in January 2012.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The issue of the appellant's substitution in this case is remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDING OF FACT

The Board has been notified that the Veteran died in September 2011. 



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  

As provided in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  

Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed. 



REMAND

As discussed, the Board is dismissing the Veteran's appeal, as he has died.  The Board notes that the Veteran's wife filed a VA Form 21-0847 (Request for Substitution of Claimant upon Death of Claimant) in January 2012, approximately four months after the Veteran died.  

VA Fast letter 10-30 (Aug. 10, 2010) states that, if the original claimant dies on or after the date the appeal was certified and transferred to the Board, but before the Board issues a decision on the appeal, the Board will dismiss the appeal and return the file to the Agency of Original Jurisdiction (AOJ), and the AOJ will make a determination in the first instance regarding eligibility for substitution. 

Here, the AOJ has not made a determination as to the Appellant's actual eligibility to substitute in the appeal.  Consequently, the proper course at this juncture is to remand the claim for further development on the issue of substitution.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated action adjudicate the issue of substitution in the first instance and determine if substitution of the appellant for the Veteran is proper in this case.  The AOJ should refer to the appellant's January 2012, VA Form 21-0847 as well as Fast Letter 10-30 (Aug. 10, 2010).

2.  If the request for substitution is denied, the AOJ should consider the appellant's January 2012 VA Form 21-0847 as a request for accrued benefits and further adjudicate the issues.

3.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claims.  If the benefits sought on appeal are not granted, the appellant should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


